Mr. Justice Goodwin delivered the opinion of the court. 3. Bills and notes, § 431*—when parol evidence is inadmissible. Evidence as to a conversation had at the time notes are executed is inadmissible for the purpose of varying the terms of the notes themselves, or for the purpose of showing an agreement that defendant would not be liable according to their terms. 4. Bills and notes, § 426*—when bankruptcy schedules are erroneously excluded in action on judgment notes. In an action on two judgment notes given by an employee of a circus to the manager thereof, on the backs of which were notations directing the treasurer of the company to pay to the manager the amounts thereof and charge to the maker’s account, and there was evidence that the manager had expressly agreed to look to the circus for reimbursement and that defendant would not have to pay the note, held that schedules filed in bankruptcy by the circus company showing that the indebtedness to the defendant had been reduced by the amount of such notes were admissible in evidence, especially in view of the fact that the payee had the entire control and management of all the affairs of the bankrupt company.